As filed with the Securities and Exchange Commission on November 27, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM & 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. LKCM Small Cap Equity Fund Schedule of Investments September 30, 2012 (Unaudited) COMMON STOCKS - 98.1% Shares Value Aerospace & Defense - 1.4% HexcelCorporation (a) $ Auto Components - 1.7% Group 1 Automotive, Inc. Banks - 8.7% Community Bank System, Inc. First Horizon National Corporation Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) UMB Financial Corporation Umpqua Holdings Corporation Biotechnology - 0.3% Exact Sciences Corp. (a) Capital Markets - 1.3% Greenhill & Co., Inc. Commercial Services & Supplies - 0.8% Insperity, Inc. Communications Equipment - 5.7% Brocade Communications Systems, Inc. (a) Ciena Corporation (a) Infinera Corporation (a) Ixia (a) Loral Space & Communications Inc. NICE Systems Limited - ADR (a) (b) Consumer Finance - 1.9% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.1% Silgan Holdings Inc. Electrical Equipment & Instruments - 4.6% Belden Inc. Franklin Electric Co., Inc. Thermon Group Holdings Inc. (a) Woodward Inc. Electronic Equipment & Instruments - 2.0% FARO Technologies, Inc. (a) Mercury Computer Systems, Inc. (a) National Instruments Corporation Energy Equipment & Services - 0.8% Atwood Oceanics, Inc. (a) Food & Drug Retailing - 1.0% Casey's General Stores, Inc. Health Care Equipment & Supplies - 6.8% Cyberonics, Inc. (a) DexCom Inc. (a) Endologix, Inc. (a) Integra LifeSciences Holdings (a) MWI Veterinary Supply, Inc. (a) The Spectranetics Corporation (a) Health Care Providers & Services - 4.8% Computer Programs and Systems, Inc. Health Management Associates Inc. - Class A (a) HMS Holdings Corporation (a) Team Health Holdings, Inc. (a) Household Durables - 2.1% Select Comfort Corporation (a) Tempur-Pedic International Inc. (a) Industrial Conglomerates - 1.7% Raven Industries, Inc. Rexnord Corp. (a) Insurance - 1.4% AmTrust Financial Services, Inc. Internet Software & Services - 2.2% The Active Network, Inc. (a) LivePerson, Inc. (a) LogMeIn, Inc. (a) IT Consulting & Services - 0.8% Acxiom Corporation (a) Machinery - 6.5% Actuant Corporation - Class A Barnes Group Inc. Chart Industries, Inc. (a) CLARCOR Inc. EnPro Industries, Inc. (a) The Middleby Corporation (a) Westport Innovations Inc. (a) (b) Marine - 1.0% Kirby Corporation (a) Media - 1.0% Cinemark Holdings, Inc. Metals & Mining - 3.3% Carpenter Technology Corporation Commercial Metals Company Haynes International, Inc. Oil & Gas & Consumable Fuels - 6.0% Approach Resources Inc. (a) Gulfport Energy Corporation (a) Kodiak Oil & Gas Corporation (a) (b) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) Pharmaceuticals - 2.4% Akorn, Inc. (a) Impax Laboratories, Inc. (a) Real Estate - 0.5% FirstService Corporation (a) (b) Semiconductor Equipment & Products - 1.1% Cirrus Logic, Inc. (a) Software - 6.5% ACI Worldwide, Inc. (a) Aspen Technology, Inc. (a) Interactive Intelligence Group, Inc. (a) MicroStrategy Incorporated - Class A (a) Pegasystems Inc. Specialty Retail - 8.0% bebe stores, inc. DSW Inc. - Class A Genesco Inc. (a) GNC Holdings, Inc. - Class A Hibbett Sports Inc. (a) Monro Muffler Brake, Inc. Sonic Automotive, Inc. - Class A Textiles, Apparel & Luxury Goods - 5.6% The Children's Place Retail Stores, Inc. (a) Crocs, Inc. (a) Fifth & Pacific Companies, Inc. (a) Oxford Industries, Inc. The Warnaco Group, Inc. (a) Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 1.2% Capitol Federal Financial Inc. Trading Companies & Distributors - 3.3% Beacon Roofing Supply, Inc. (a) Kaman Corporation WESCO International, Inc. (a) Wireless Telecommunication Services - 0.6% Leap Wireless International, Inc. (a) TOTAL COMMON STOCKS (Cost $661,980,725) SHORT-TERM INVESTMENT - 2.0% Money Market Fund (c) - 2.0% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENT (Cost $17,419,073) Total Investments - 100.1% (Cost $679,399,798) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Small-Mid Cap Equity Fund Schedule of Investments September 30, 2012 (Unaudited) COMMON STOCKS - 95.6% Shares Value Aerospace & Defense - 3.8% BE Aerospace, Inc. (a) $ HexcelCorporation (a) Auto Components - 2.6% GentexCorporation Group 1 Automotive, Inc. Banks - 9.0% Comerica Incorporated First Horizon National Corporation Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) UMB Financial Corporation Umpqua Holdings Corporation Capital Markets - 2.0% Affiliated Managers Group, Inc. (a) Chemicals - 2.2% FMC Corporation Communications Equipment - 2.6% Ciena Corporation (a) NICE Systems Limited - ADR (a) (b) Consumer Finance - 1.6% First Cash Financial Services, Inc. (a) Containers & Packaging - 1.0% Silgan Holdings Inc. Distributors - 2.3% LKQ Corporation (a) Electrical Equipment & Instruments - 4.4% AMETEK, Inc. Belden Inc. Electronic Equipment & Instruments - 3.3% National Instruments Corporation Trimble Navigation Limited (a) Health Care Equipment & Supplies - 4.3% Cyberonics, Inc. (a) IDEXX Laboratories, Inc. (a) MWI Veterinary Supply, Inc. (a) Health Care Providers & Services - 6.1% Catamaran Corporation (a) (b) HMS Holdings Corporation (a) Team Health Holdings, Inc. (a) Household Durables - 1.1% Select Comfort Corporation (a) Insurance - 2.0% AmTrust Financial Services, Inc. Internet Software & Services - 2.0% Akamai Technologies, Inc. (a) Leisure Equipment & Products - 2.6% Polaris Industries Inc. Machinery - 7.8% Actuant Corporation - Class A CLARCOR Inc. The Middleby Corporation (a) Valmont Industries, Inc. Westport Innovations Inc. (a) (b) Marine - 1.5% Kirby Corporation (a) Media - 1.3% Cinemark Holdings, Inc. Metals & Mining - 1.6% Carpenter Technology Corporation Oil & Gas & Consumable Fuels - 4.9% Kodiak Oil & Gas Corporation (a) (b) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) WPX Energy Inc. (a) Pharmaceuticals - 1.8% Akorn, Inc. (a) Semiconductor Equipment & Products - 1.8% Cirrus Logic, Inc. (a) Software - 9.1% ACI Worldwide, Inc. (a) ANSYS, Inc. (a) Aspen Technology, Inc. (a) Nuance Communications, Inc. (a) TIBCO Software Inc. (a) Specialty Retail - 7.7% Dick's Sporting Goods, Inc. GNC Holdings, Inc. - Class A Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. Textiles, Apparel & Luxury Goods - 2.5% Fifth & Pacific Companies, Inc. (a) Wolverine World Wide, Inc. Trading Companies & Distributors - 2.7% Beacon Roofing Supply, Inc. (a) WESCO International, Inc. (a) TOTAL COMMON STOCKS (Cost $215,759,108) SHORT-TERM INVESTMENTS - 4.4% Money Market Funds (c) - 4.4% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $10,449,378) Total Investments - 100.0% (Cost $226,208,486) Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Equity Fund Schedule of Investments September 30, 2012 (Unaudited) COMMON STOCKS - 94.9% Shares Value Aerospace & Defense - 2.7% Honeywell International Inc. $ Rockwell Collins, Inc. Auto Components - 1.5% GentexCorporation Banks - 8.8% Comerica Incorporated Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Hancock Holding Company Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Wells Fargo &Company Beverages - 2.3% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 2.6% Amgen Inc. Celgene Corporation (a) Chemicals - 6.1% Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 0.7% Waste Connections, Inc. Communication Equipment - 0.6% QUALCOMM, Inc. Computers & Peripherals - 6.3% Apple Inc. EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Construction Materials - 1.6% Martin Marietta Materials, Inc. Containers & Packaging - 1.1% Ball Corporation Diversified Telecommunication Services - 0.7% Verizon Communications Inc. Electrical Equipment & Instruments - 3.8% Emerson Electric Co. Franklin Electric Co., Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 2.1% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.5% National Oilwell Varco Inc. Food & Drug Retailing - 0.9% Walgreen Company Health Care Equipment & Supplies - 3.9% Covidien plc (b) DENTSPLY International Inc. Thermo Fisher Scientific, Inc. Hotels, Restaurants & Leisure - 0.7% Yum! Brands, Inc. Household Durables - 3.2% Jarden Corporation Whirlpool Corporation Household Products - 4.4% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.6% Raven Industries, Inc. Insurance - 0.9% Prudential Financial, Inc. Internet Catalog & Retail - 1.4% Amazon.com, Inc. (a) Internet Software & Services - 2.9% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Machinery - 4.3% Danaher Corporation Pall Corporation Valmont Industries, Inc. Marine - 1.8% Kirby Corporation (a) Media - 1.3% Cinemark Holdings, Inc. Time Warner Inc. Metals & Mining - 0.8% Titanium Metals Corporation Oil & Gas & Consumable Fuels - 9.4% Cabot Oil & Gas Corporation Chevron Corporation ConocoPhillips Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Noble Energy, Inc. Range Resources Corporation Pharmaceuticals - 6.2% Abbott Laboratories Allergan, Inc. Johnson & Johnson Pfizer Inc. Road & Rail - 1.4% Kansas City Southern Union Pacific Corporation Software - 2.8% Adobe Systems Incorporated (a) Microsoft Corporation Nuance Communications, Inc. (a) Specialty Retail - 5.4% The Home Depot, Inc. PetSmart,Inc. Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 1.2% VF Corporation TOTAL COMMON STOCKS (Cost $97,839,161) SHORT-TERM INVESTMENTS - 5.1% Money Market Funds (c) - 5.1% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $7,021,071) Total Investments - 100.0% (Cost $104,860,232) Liabilities in Excess of Other Assets - 0.0% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Balanced Fund Schedule of Investments September 30, 2012 (Unaudited) COMMON STOCKS - 71.4% Shares Value Aerospace & Defense - 1.3% General Dynamics Corporation $ Rockwell Collins, Inc. Air Freight & Logistics - 0.8% United Parcel Service, Inc. - Class B Banks - 4.4% Comerica Incorporated Cullen/Frost Bankers, Inc. Wells Fargo & Company Zions Bancorporation Beverages - 2.2% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.2% Celgene Corporation (a) Chemicals - 4.6% Air Products and Chemicals, Inc. Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 0.9% Waste Management, Inc. Communications Equipment - 0.5% Harris Corporation Computers & Peripherals - 5.6% Apple Inc. EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Construction Materials - 1.0% Martin Marietta Materials, Inc. Containers & Packaging - 1.1% Ball Corporation Diversified Financial Services - 1.0% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.3% AT&T Inc. Electrical Equipment & Instruments - 0.7% Emerson Electric Co. Electronic Equipment & Instruments - 0.9% National Instruments Corporation Energy Equipment & Services - 0.9% Schlumberger Limited (b) Food & Drug Retailing - 3.4% CVS Caremark Corporation Walgreen Company Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.1% Covidien plc (b) Thermo Fisher Scientific, Inc. Health Care Providers & Services - 2.4% Catamaran Corporation (b) Express Scripts Holding Company (a) Household Products - 2.9% Colgate-Palmolive Company Kimberly-ClarkCorporation The Procter & Gamble Company Industrial Conglomerates - 0.6% General Electric Company Insurance - 0.6% Prudential Financial, Inc. Internet Catalog & Retail - 1.5% Amazon.com, Inc. (a) Internet Software & Services - 2.6% Akamai Technologies, Inc. (a) Facebook, Inc. - Class A (a) Google Inc. - Class A (a) IT Consulting & Services - 2.0% Accenture plc - Class A (b) Automatic Data Processing, Inc. Machinery - 2.3% Danaher Corporation Pall Corporation Media - 3.9% CBS Corporation - Class B DIRECTV (a) Time Warner Inc. The Walt Disney Company Metals & Mining - 0.6% Commercial Metals Company Multiline Retail - 0.7% Kohl's Corporation Oil & Gas & Consumable Fuels - 8.9% Cabot Oil & Gas Corporation Chevron Corporation Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Pioneer Natural Resources Company Range Resources Corporation SM Energy Company The Williams Companies, Inc. Personal Products - 0.6% Avon Products, Inc. Pharmaceuticals - 1.7% Abbott Laboratories Teva Pharmaceutical Industries Ltd. - ADR (b) Software - 2.0% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Specialty Retail - 2.1% The Home Depot, Inc. O'Reilly Automotive, Inc. (a) Textiles, Apparel & Luxury Goods - 1.0% VF Corporation Thrifts & Mortgage Finance - 1.1% Capitol Federal Financial Inc. TOTAL COMMON STOCKS (Cost $10,395,812) Principal CORPORATE BONDS - 27.1% Amount Value Air Freight & Logistics - 0.2% United Parcel Service, Inc. 3.875%, 04/01/2014 $ Banks - 1.9% BB&T Corporation 2.050%, 04/28/2014 Callable 03/28/2014 Wells Fargo & Company: 3.750%, 10/01/2014 2.625%, 12/15/2016 Beverages - 0.6% The Coca-Cola Company 5.350%, 11/15/2017 Biotechnology - 1.4% Amgen Inc. 1.875%, 11/15/2014 Celgene Corporation 2.450%, 10/15/2015 Capital Markets - 1.0% The Bank of New York Mellon Corporation 3.100%, 01/15/2015 The Goldman Sachs Group, Inc. 5.500%, 11/15/2014 Chemicals - 2.4% Airgas, Inc.: 2.850%, 10/01/2013 3.250%, 10/01/2015 E. I. du Pont de Nemours and Company 3.250%, 01/15/2015 Eastman Chemical Company 3.000%, 12/15/2015 Computers & Peripherals - 1.3% Dell Inc. 1.400%, 09/10/2013 Hewlett-Packard Company 3.000%, 09/15/2016 Consumer Finance - 1.0% American Express Credit Corporation 2.750%, 09/15/2015 Containers & Packaging - 0.4% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Financial Services - 0.4% JPMorgan Chase & Co. 2.050%, 01/24/2014 Diversified Telecommunication Services - 1.1% AT&T Inc. 5.100%, 09/15/2014 Verizon Communications Inc. 3.000%, 04/01/2016 Electric Utilities - 0.9% Duke Energy Corporation 3.950%, 09/15/2014 Food & Drug Retailing - 1.6% CVS Caremark Corporation: 3.250%, 05/18/2015 5.750%, 06/01/2017 Walgreen Company 1.000%, 03/13/2015 Health Care Equipment & Supplies - 1.4% Covidien International Finance S.A. (b) 2.800%, 06/15/2015 Thermo Fisher Scientific, Inc.: 2.050%, 02/21/2014 3.200%, 05/01/2015 Health Care Providers & Services - 0.5% McKesson Corporation 3.250%, 03/01/2016 Insurance - 1.2% Berkshire Hathaway Inc. 4.850%, 01/15/2015 Prudential Financial, Inc. 3.000%, 05/12/2016 Machinery - 1.0% Caterpillar Inc. 1.375%, 05/27/2014 Danaher Corporation 1.300%, 06/23/2014 Media - 1.3% DIRECTTV Holdings LLC 3.550%, 03/15/2015 Time Warner Inc. 3.150%, 07/15/2015 Oil & Gas & Consumable Fuels - 3.3% Apache Corporation 5.625%, 01/15/2017 Enterprise Products Operating LLC 1.250%, 08/13/2015 EOG Resources, Inc. 6.125%, 10/01/2013 Noble Drilling Corporation (b) 3.050%, 03/01/2016 Noble Energy, Inc. 5.250%, 04/15/2014 Occidental Petroleum Corporation 1.450%, 12/13/2013 Pharmaceuticals - 1.1% Teva Pharmaceutical Industries Ltd. (b) 3.000%, 06/15/2015 2.400%, 11/10/2016 Semiconductor Equipment & Products - 0.5% National Semiconductor Corporation 3.950%, 04/15/2015 Software - 2.6% Adobe Systems Incorporated 3.250%, 02/01/2015 Oracle Corporation 3.750%, 07/08/2014 Symantec Corporation 2.750%, 09/15/2015 TOTAL CORPORATE BONDS (Cost $5,756,866) SHORT-TERM INVESTMENT - 1.4% Shares Money Market Fund (c)- 1.4% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENT (Cost $308,345) Total Investments - 99.9% $ (Cost $16,461,023) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Fixed Income Fund Schedule of Investments September 30, 2012 (Unaudited) Principal CORPORATE BONDS - 93.0% Amount Value Aerospace & Defense - 2.1% General Dynamics Corporation: 5.250%, 02/01/2014 $ $ 5.375%, 08/15/2015 Lockheed Martin Corporation: 7.650%, 05/01/2016 3.350%, 09/15/2021 Rockwell Collins, Inc. 4.750%, 12/01/2013 Air Freight & Logistics - 0.3% United Parcel Service, Inc. 3.875%, 04/01/2014 Banks - 6.2% Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 BB&T Corporation 3.200%, 03/15/2016 Callable 02/16/2016 Branch Banking & Trust Company (b): 0.862%, 09/13/2016 0.793%, 05/23/2017 Wells Fargo & Company: 4.625%, 04/15/2014 1.250%, 02/13/2015 2.625%, 12/15/2016 Beverages - 1.2% The Coca-Cola Company: 3.625%, 03/15/2014 5.350%, 11/15/2017 PepsiCo, Inc. 7.900%, 11/01/2018 Biotechnology - 5.2% Amgen Inc. 2.500%, 11/15/2016 Celgene Corporation 2.450%, 10/15/2015 Gilead Sciences, Inc. 2.400%, 12/01/2014 Building Products - 0.7% Masco Corporation 7.125%, 03/15/2020 Capital Markets - 2.3% The Bank of New York Mellon Corporation 3.100%, 01/15/2015 The Goldman Sachs Group, Inc. 5.125%, 01/15/2015 Morgan Stanley: 4.500%, 08/30/2015 5.000%, 08/31/2025 Callable 11/30/2012 Chemicals - 5.7% Airgas, Inc.: 2.850%, 10/01/2013 3.250%, 10/01/2015 2.950%, 06/15/2016 Callable 05/15/2016 E. I. du Pont de Nemours and Company 3.250%, 01/15/2015 Eastman Chemical Company 3.000%, 12/15/2015 The Lubrizol Corporation 5.500%, 10/01/2014 Praxair, Inc. 5.250%, 11/15/2014 Commercial Services & Supplies - 0.6% Republic Services, Inc. 5.500%, 09/15/2019 Communications Equipment - 2.2% Cisco Systems, Inc.: 2.900%, 11/17/2014 5.500%, 02/22/2016 4.950%, 02/15/2019 Harris Corporation: 5.000%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 4.1% Dell Inc. 5.625%, 04/15/2014 Hewlett-Packard Company: 1.550%, 05/30/2014 2.200%, 12/01/2015 3.000%, 09/15/2016 International Business Machines Corporation 5.700%, 09/14/2017 Consumer Finance - 1.3% American Express Credit Corporation 2.750%, 09/15/2015 Containers & Packaging - 2.0% Ball Corporation: 7.125%, 09/01/2016 Callable 09/01/2013 5.750%, 05/15/2021 Callable 11/15/2015 Diversified Financial Services - 3.6% JPMorgan Chase & Co.: 3.450%, 03/01/2016 4.250%, 10/15/2020 Diversified Telecommunication Services - 5.3% AT&T Inc. 5.100%, 09/15/2014 CenturyLink, Inc.: 5.150%, 06/15/2017 6.150%, 09/15/2019 6.450%, 06/15/2021 Verizon Communications Inc.: 5.250%, 04/15/2013 5.550%, 02/15/2016 3.000%, 04/01/2016 5.500%, 02/15/2018 Electric Utilities - 0.5% Southern Power Co. 4.875%, 07/15/2015 Electrical Equipment & Instruments - 0.2% Emerson Electric Co. 4.500%, 05/01/2013 Electronic Equipment & Instruments - 0.7% Agilent Technologies, Inc. 2.500%, 07/15/2013 Energy Equipment & Services - 1.9% Weatherford International, Inc. 6.350%, 06/15/2017 Weatherford International Ltd. (a): 4.500%, 04/15/2022 Callable 01/15/2022 Food & Drug Retailing - 3.6% CVS Caremark Corporation: 4.875%, 09/15/2014 3.250%, 05/18/2015 5.750%, 06/01/2017 Walgreen Company: 4.875%, 08/01/2013 1.000%, 03/13/2015 Food Products - 0.7% McCormick & Company, Incorporated 5.250%, 09/01/2013 Health Care Equipment & Supplies - 1.6% DENTSPLY International Inc. 2.750%, 08/15/2016 Medtronic, Inc. 4.500%, 03/15/2014 Thermo Fisher Scientific, Inc. 3.250%, 11/20/2014 Health Care Providers & Services - 1.8% Express Scripts Holding Company: 6.250%, 06/15/2014 3.125%, 05/15/2016 McKesson Corporation 3.250%, 03/01/2016 Hotels, Restaurants & Leisure - 0.6% McDonald's Corporation 5.350%, 03/01/2018 Household Durables - 1.2% Jarden Corporation: 8.000%, 05/01/2016 Callable 05/01/2013 7.500%, 01/15/2020 Callable 01/15/2015 Household Products - 0.6% The Procter & Gamble Company 8.000%, 09/01/2024 Putable 09/01/2014 Insurance - 1.9% Berkshire Hathaway Inc. 4.850%, 01/15/2015 Prudential Financial, Inc. 3.000%, 05/12/2016 IT Consulting & Services - 0.6% Western Union Company 5.930%, 10/01/2016 Media - 3.1% DIRECTTV Holdings LLC 3.550%, 03/15/2015 Time Warner Inc. 3.150%, 07/15/2015 The Walt Disney Company 5.625%, 09/15/2016 Metals & Mining - 0.3% Alcoa Inc. 5.550%, 02/01/2017 Multiline Retail - 2.5% Family Dollar Stores, Inc. 5.000%, 02/01/2021 Kohl's Corporation 6.250%, 12/15/2017 Oil & Gas & Consumable Fuels - 17.9% Anadarko Petroleum Corporation: 5.950%, 09/15/2016 6.375%, 09/15/2017 Devon Energy Corporation 2.400%, 07/15/2016 Callable 06/15/2016 Enterprise Products Operating LLC: 3.200%, 02/01/2016 4.050%, 02/15/2022 EOG Resources, Inc.: 6.125%, 10/01/2013 2.950%, 06/01/2015 Kinder Morgan Energy Partners, L.P. 4.150%, 03/01/2022 Linn Energy LLC / Linn Energy Finance Corporation (c) 6.250%, 11/01/2019 Callable 11/01/2015 (Acquired 05/11/2012, Cost $1,985,000) Nabors Industries Inc. 4.625%, 09/15/2021 Noble Energy, Inc.: 5.250%, 04/15/2014 4.150%, 12/15/2021 Callable 09/15/2021 Noble Holding International Ltd. (a) 3.450%, 08/01/2015 Peabody Energy Corporation 6.500%, 09/15/2020 Range Resources Corporation: 8.000%, 05/15/2019 Callable 05/15/2014 5.000%, 08/15/2022 Callable 02/15/2017 Pharmaceuticals - 2.1% Teva Pharmaceutical Industries Ltd. (a): 3.000%, 06/15/2015 5.550%, 02/01/2016 Road & Rail - 0.5% Burlington Northern Santa Fe Corporation 5.650%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Semiconductor Equipment & Products - 2.6% Analog Devices, Inc. 3.000%, 04/15/2016 Applied Materials, Inc. 2.650%, 06/15/2016 National Semiconductor Corporation 3.950%, 04/15/2015 Software - 3.8% Adobe Systems Incorporated 3.250%, 02/01/2015 Microsoft Corporation 2.950%, 06/01/2014 Symantec Corporation: 2.750%, 09/15/2015 2.750%, 06/15/2017 Callable 05/15/2017 Specialty Retail - 1.5% Lowe's Companies, Inc. 5.000%, 10/15/2015 O'Reilly Automotive, Inc. 4.875%, 01/14/2021 Callable 10/14/2020 The Sherwin-Williams Company 3.125%, 12/15/2014 TOTAL CORPORATE BONDS (Cost $180,906,794) PREFERRED STOCKS - 2.9% Shares Banks - 0.7% BB&T Corporation Callable 08/01/2017 Wells Fargo & Company Callable 09/15/2017 Capital Markets - 1.3% The Goldman Sachs Group, Inc. Callable 12/13/2012 Merrill Lynch Preferred Capital Trust III Callable 12/13/2012 Diversified Financial Services - 0.9% JPMorgan Chase Capital XIV Callable 12/13/2012 TOTAL PREFERRED STOCKS (Cost $6,201,734) Principal U.S. GOVERNMENT & AGENCY ISSUES - 2.5% Amount Fannie Mae - 0.6% 5.000%, 03/15/2016 Federal Home Loan Bank - 0.8% 5.500%, 08/13/2014 4.875%, 05/17/2017 Freddie Mac - 0.3% 5.125%, 11/17/2017 U.S. Treasury Notes - 0.8% 4.250%, 11/15/2014 4.250%, 08/15/2015 4.500%, 02/15/2016 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $4,522,077) SHORT-TERM INVESTMENT - 0.8% Shares Money Market Fund (d) - 0.8% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENT (Cost $1,606,204) Total Investments - 99.2% (Cost $193,236,809) Other Assets in Excess of Liabilities - 0.8% TOTAL NET ASSETS - 100.0% $ (a) U.S. Dollar-denominated foreign security. (b) Floating rate. (c) Rule 144A security. Resale to the public may require registration or may extend only to qualified institutional buyers.The fair market value of the security was $1,992,500 representing 0.96% of the Fund's total net assets. (d) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Value Fund Schedule of Investments September 30, 2012 (Unaudited) COMMON STOCKS - 98.3% Shares Value Aerospace & Defense - 1.9% Honeywell International Inc. $ Air Freight & Logistics - 1.1% C.H. Robinson Worldwide, Inc. Auto Components - 1.8% The Goodyear Tire & Rubber Company (a) Banks - 6.7% BOK Financial Corporation Cullen/Frost Bankers, Inc. Zions Bancorporation Beverages - 2.7% The Coca-Cola Company PepsiCo, Inc. Building Products - 0.9% Masco Corporation Chemicals - 6.5% Celanese Corporation - Series A FMC Corporation Monsanto Company Commercial Services & Supplies - 1.5% Waste Management, Inc. Communications Equipment - 1.1% Brocade Communications Systems, Inc. (a) Computers & Peripherals - 4.1% EMC Corporation (a) International Business Machines Corporation Construction Materials - 1.8% Martin Marietta Materials, Inc. Distributors - 2.2% LKQ Corporation (a) Diversified Financial Services - 2.1% JPMorgan Chase & Co. Diversified Telecommunication Services - 3.4% AT&T Inc. Verizon Communications Inc. Electrical Equipment & Instruments - 2.3% Roper Industries, Inc. Electronic Equipment & Instruments - 1.6% National Instruments Corporation Energy Equipment & Services - 1.3% Schlumberger Limited (b) Food & Drug Retailing - 3.3% CVS Caremark Corporation The Kroger Co. Health Care Equipment & Supplies - 4.1% Covidien plc (b) DENTSPLY International Inc. Household Durables - 2.4% Whirlpool Corporation Industrial Power Producers & Energy Traders - 2.1% Duke Energy Corporation Insurance - 6.4% HCC Insurance Holdings, Inc. MetLife, Inc. Prudential Financial, Inc. Internet Software & Services - 2.0% Akamai Technologies, Inc. (a) IT Consulting & Services - 1.5% Western Union Company Machinery - 4.7% Barnes Group Inc. Danaher Corporation Pall Corporation Media - 2.4% Cinemark Holdings, Inc. Time Warner Inc. Metals & Mining - 1.5% Commercial Metals Company Multiline Retail - 1.9% Kohl's Corporation Oil & Gas & Consumable Fuels - 12.4% Cabot Oil & Gas Corporation ConocoPhillips Denbury Resources Inc. (a) Exxon Mobil Corporation Gulfport Energy Corporation (a) Range Resources Corporation SM Energy Company The Williams Companies, Inc. Software - 4.4% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Specialty Retail - 4.7% Foot Locker, Inc. The Home Depot,Inc. Tiffany & Co. Thrifts & Mortgage Finance - 1.5% Capitol Federal Financial Inc. TOTAL COMMON STOCKS (Cost $34,671,293) SHORT-TERM INVESTMENT - 2.2% Money Market Fund (c) - 2.2% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENT (Cost $1,048,541) Total Investments - 100.5% (Cost $35,719,834) Liabilities in Excess of Other Assets - (0.5)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Growth Fund Schedule of Investments September 30, 2012 (Unaudited) COMMON STOCKS - 98.5% Shares Value Aerospace & Defense - 1.4% Rockwell Collins, Inc. $ Air Freight & Logistics - 2.2% C.H. Robinson Worldwide, Inc. FedEx Corp. Banks - 5.0% BOK Financial Corporation Cullen/Frost Bankers, Inc. Texas Capital Bancshares, Inc. (a) Beverages - 2.0% The Coca-Cola Company Chemicals - 3.4% FMC Corporation Monsanto Company Communications Equipment - 1.6% F5 Networks, Inc. (a) Computers & Peripherals - 7.9% Apple Inc. EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Consumer Finance - 1.5% American Express Company Distributors - 1.5% LKQ Corporation (a) Electrical Equipment & Instruments - 5.0% AMETEK, Inc. Emerson Electric Co. Roper Industries, Inc. Electronic Equipment & Instruments - 2.6% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 2.8% Dril-Quip, Inc. (a) National Oilwell Varco Inc. Food & Drug Retailing - 4.1% Casey's General Stores, Inc. Costco Wholesale Corporation Food Products - 1.6% Whole Foods Market, Inc. Health Care Equipment & Supplies - 2.9% Covidien plc (b) DENTSPLY International Inc. Health Care Providers & Services - 1.3% Express Scripts Holding Company (a) Hotels, Restaurants & Leisure - 1.7% Yum! Brands, Inc. Household Products - 3.5% Colgate-Palmolive Company The Procter & Gamble Company Internet Catalog & Retail - 2.0% Amazon.com, Inc. (a) Internet Software & Services - 4.2% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Machinery - 4.1% Danaher Corporation Valmont Industries, Inc. Metals & Mining - 3.9% Carpenter Technology Corporation Commercial Metals Company Reliance Steel & Aluminum Co. Oil & Gas & Consumable Fuels - 9.1% Cabot Oil & Gas Corporation Gulfport Energy Corporation (a) Oasis Petroleum Inc. (a) Pioneer Natural Resources Company Range Resources Corporation SM Energy Company Pharmaceuticals - 3.4% Abbott Laboratories Allergan, Inc. Software - 11.4% ACI Worldwide, Inc. (a) ANSYS, Inc. (a) Aspen Technology, Inc. (a) Citrix Systems, Inc. (a) TIBCO Software Inc. (a) VMware, Inc. - Class A (a) Specialty Retail - 8.4% Genesco Inc. (a) O'Reilly Automotive, Inc. (a) Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. TOTAL COMMON STOCKS (Cost $25,214,781) SHORT-TERM INVESTMENT - 2.1% Money Market Fund (c) - 2.1% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENT (Cost $803,975) Total Investments - 100.6% (Cost $26,018,756) Liabilities in Excess of Other Assets - (0.6)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Small Cap Fund Schedule of Investments September 30, 2012 (Unaudited) COMMON STOCKS - 96.1% Shares Value Aerospace & Defense - 1.4% HexcelCorporation (a) $ Auto Components - 1.7% Group 1 Automotive, Inc. Banks - 8.5% Community Bank System, Inc. First Horizon National Corporation Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) UMB Financial Corporation Umpqua Holdings Corporation Biotechnology - 0.3% Exact Sciences Corp. (a) Capital Markets - 1.3% Greenhill & Co., Inc. Commercial Services & Supplies - 0.8% Insperity, Inc. Communications Equipment - 5.5% Brocade Communications Systems, Inc. (a) Ciena Corporation (a) Infinera Corporation (a) Ixia (a) Loral Space & Communications Inc. NICE Systems Limited - ADR (a) (b) Consumer Finance - 1.8% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.0% Silgan Holdings Inc. Electrical Equipment & Instruments - 4.5% Belden Inc. Franklin Electric Co., Inc. Thermon Group Holdings Inc. (a) Woodward Inc. Electronic Equipment & Instruments - 1.9% FARO Technologies, Inc. (a) Mercury Computer Systems, Inc. (a) National Instruments Corporation Energy Equipment & Services - 0.8% Atwood Oceanics, Inc. (a) Food & Drug Retailing - 1.0% Casey's General Stores, Inc. Health Care Equipment & Supplies - 7.4% Cyberonics, Inc. (a) DexCom Inc. (a) Endologix, Inc. (a) Integra LifeSciences Holdings (a) MWI Veterinary Supply, Inc. (a) The Spectranetics Corporation (a) Health Care Providers & Services - 4.2% Computer Programs and Systems, Inc. HMS Holdings Corporation (a) Team Health Holdings, Inc. (a) Household Durables - 2.1% Select Comfort Corporation (a) Tempur-Pedic International Inc. (a) Industrial Conglomerates - 1.7% Raven Industries, Inc. Rexnord Corp. (a) Insurance - 1.4% AmTrust Financial Services, Inc. Internet Software & Services - 2.2% The Active Network, Inc. (a) LivePerson, Inc. (a) LogMeIn, Inc. (a) IT Consulting & Services - 0.8% Acxiom Corporation (a) Machinery - 6.4% Actuant Corporation - Class A Barnes Group Inc. Chart Industries, Inc. (a) CLARCOR Inc. EnPro Industries, Inc. (a) The Middleby Corporation (a) Westport Innovations Inc. (a) (b) Marine - 0.9% Kirby Corporation (a) Media - 1.0% Cinemark Holdings, Inc. Metals & Mining - 3.3% Carpenter Technology Corporation Commercial Metals Company Haynes International, Inc. Oil & Gas & Consumable Fuels - 5.7% Approach Resources Inc. (a) Gulfport Energy Corporation (a) Kodiak Oil & Gas Corporation (a) (b) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) Pharmaceuticals - 2.4% Akorn, Inc. (a) Impax Laboratories, Inc. (a) Real Estate - 0.5% FirstService Corporation (a) (b) Semiconductor Equipment & Products - 1.2% Cirrus Logic, Inc. (a) Software - 6.3% ACI Worldwide, Inc. (a) Aspen Technology, Inc. (a) Interactive Intelligence Group, Inc. (a) MicroStrategy Incorporated - Class A (a) Pegasystems Inc. Specialty Retail - 7.8% bebe stores, inc. DSW Inc. - Class A Genesco Inc. (a) GNC Holdings, Inc. - Class A Hibbett Sports Inc. (a) Monro Muffler Brake, Inc. Sonic Automotive, Inc. - Class A Textiles, Apparel & Luxury Goods - 5.4% The Children's Place Retail Stores, Inc. (a) Crocs, Inc. (a) Fifth & Pacific Companies, Inc. (a) Oxford Industries, Inc. The Warnaco Group, Inc. (a) Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 1.1% Capitol Federal Financial Inc. Trading Companies & Distributors - 3.2% Beacon Roofing Supply, Inc. (a) Kaman Corporation WESCO International, Inc. (a) Wireless Telecommunication Services - 0.6% Leap Wireless International, Inc. (a) TOTAL COMMON STOCKS (Cost $10,726,341) SHORT-TERM INVESTMENTS - 3.5% Money Market Funds (c) - 3.5% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $432,140) Total Investments - 99.6% (Cost $11,158,481) Other Assets in Excess of Liabilities - 0.4% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Fair Value Measurement Summary at September 30, 2012 Securities listed on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price taken from the exchange where the security is primarily traded.Nasdaq National Market securities are valued at the Nasdaq Official Closing Price ("NOCP").Unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the mean of the most recent quoted bid and asked price.Securities listed on a foreign exchange for which market quotations are readily available are valued at the last quoted sales price available before the time when assets are valued.Debt securities (other than obligations having a maturity of 60 days or less) are normally valued at the mean of the bid and ask price and/or by using a combination of daily quotes or matrix evaluations provided by an independent pricing service.Debt securities purchased with remaining maturities of 60 days or less are valued at amortized cost which approximates fair value.Other assets and securities for which no quotations are readily available (including restricted securities) are valued in good faith at fair value using methods determined by the Board of Trustees.The Board has adopted specific procedures for valuing portfolio securities and delegated the implementation of these procedures to the Adviser.The procedures authorize the Adviser to make all determinations regarding the fair value of a portfolio security and to report such determinations to the Board of Trustees.The Funds may also use independent pricing services to assist in pricing portfolio securities. The Trust has adopted accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs') used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' net assets as of September 30, 2012: LKCM Small Cap Equity Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ $
